Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Beichen Chen 12/21/2021.  

The application has been amended as follows: 
Claim 1. (Currently Amended) A method for production of alkaloid in Catharanthus cell culture, comprising: 
providing a cell culture having one or more cells of a Catharanthus plant; 
introducing an amount of a nano-sized material into the cell culture to form a mixture thereof; 
maintaining the mixture at a temperature for a period of time to allow sufficient interaction of the one or more cells with the nano-sized material so as to enhance the production of the alkaloid in the cell culture; and 
extracting the alkaloid from the cell culture , 
wherein the nano-sized material comprises at least multi-walled carbon nanotubes having a purity of about 98% and a diameter of about 20 nm; and
wherein the nano-sized material has a concentration in a range of 5-100 g/mL in the cell culture. 

Claim 21. (Currently Amended) A method for enhancing production of [an alkaloid in a Catharanthus cell culture, comprising: 

introducing an amount of a nano-sized material into the cell culture to form a mixture thereof; and
maintaining the mixture at a temperature for a period of time to allow sufficient interaction of the one or more cells with the nano-sized material so as to enhance the production of the alkaloid in the cell culture ,
wherein the nano-sized material comprises multi-walled carbon nanotubes having a purity of about 98% and a diameter of about 20 nm; and
wherein the nano-sized material has a concentration in a range of 5-100 g/mL in the cell culture. 

In summary, claims 1 and 21 are amended. 
Claims 1-2, 7-8, 10-12, 17, 19, 21 are allowed. 
Claims 12, 17, 19 are renumbered.  See details in the attached “Issue Classification”.  
Claims 3-6, 9, 13-16, 18, 20 had been canceled by applicant. 

Reasons for allowance: 
The amendments of claims on 12/7/2021 by applicant overcame all the previous rejections by the examiner.  Further amendments by examiner to put the application for allowance are authorized by applicant representative during the telephone interview.  
There is no prior art teach or suggest the claimed method and multi-wall nanotubes for alkaloid production and extraction in Catharanthus cell culture.  In addition, the applicant demonstrated the claimed result in the specification (Example, [0112]-[0115]).  


	

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is 571-270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday-Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Wayne Zhong/
Examiner, Art Unit 1662


/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663